Case 1:08-cv-05310-DAB-HBP Document 324 Filed 03/13/19 Page 1 of 13


                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
                                                      DOC #:
                                                      DATE FILED: _3/13/19
                                                                    ______
Case 1:08-cv-05310-DAB-HBP Document 324 Filed 03/13/19 Page 2 of 13
Case 1:08-cv-05310-DAB-HBP Document 324 Filed 03/13/19 Page 3 of 13
Case 1:08-cv-05310-DAB-HBP Document 324 Filed 03/13/19 Page 4 of 13
Case 1:08-cv-05310-DAB-HBP Document 324 Filed 03/13/19 Page 5 of 13
Case 1:08-cv-05310-DAB-HBP Document 324 Filed 03/13/19 Page 6 of 13
Case 1:08-cv-05310-DAB-HBP Document 324 Filed 03/13/19 Page 7 of 13
Case 1:08-cv-05310-DAB-HBP Document 324 Filed 03/13/19 Page 8 of 13
Case 1:08-cv-05310-DAB-HBP Document 324 Filed 03/13/19 Page 9 of 13
Case 1:08-cv-05310-DAB-HBP Document 324 Filed 03/13/19 Page 10 of 13
Case 1:08-cv-05310-DAB-HBP Document 324 Filed 03/13/19 Page 11 of 13
Case 1:08-cv-05310-DAB-HBP Document 324 Filed 03/13/19 Page 12 of 13
Case 1:08-cv-05310-DAB-HBP Document 324 Filed 03/13/19 Page 13 of 13
